                                                           1

                                                           2

                                                           3

                                                           4
                                                                                                                                    JS-6
                                                           5

                                                           6

                                                           7                          UNITED STATES DISTRICT COURT
                                                           8                         CENTRAL DISTRICT OF CALIFORNIA
                                                           9

                                                          10   ALLSTATE INSURANCE COMPANY,                       CASE NO. 2:20-cv-05691-JFW-KSx

                                                          11                    Plaintiff,                       Honorable John F. Walter
                                                          12         v.                                          ORDER GRANTING
                                                                                                                 VOLUNTARY DISMISSAL
                      Costa Mesa, California 92626-7689
                       600 Anton Boulevard, Suite 1400




                                                               WATTS WATER QUALITY AND
Snell &L.L.P.Wilmer




                                                          13
                                                               CONDITIONING PRODUCTS, INC. a                     PURSUANT TO FRCP
                                                               corporation; WATTS WATER
                               LAW OFFICES


                               (714) 427-7000




                                                          14                                                     41(a)(1)(A)(ii)
                                                               TECHNOLOGIES, INC., a corporation;
                                                          15   3M PURIFICATION, INC., a
                                                               corporation,
                                                          16

                                                          17                       Defendants.

                                                          18

                                                          19
                                                                     The Court, having considered the parties’ Stipulation of Voluntary Dismissal

                                                          20
                                                               pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby

                                                          21
                                                               orders that this action is dismissed with prejudice in its entirety, with all parties

                                                          22
                                                               agreeing to bear their own attorney’s fees and costs.

                                                          23

                                                          24
                                                               IT IS SO ORDERED:

                                                          25
                                                               DATE: December 16, 2020                  __ ________________________________
                                                          26                                            HONORABLE JOHN F. WALTER
                                                          27                                            United States District Court
                                                                                                        Central District of California
                                                          28
                                                                                                                                    2:20-CV-05691-JFW-KS
                                                                                                                                       ORDER GRANTING
                                                                                                                                  VOLUNTARY DISMISSAL
